THE THIRTEENTH COURT OF APPEALS

                                   13-21-00260-CV


                           Farrell Plumbing & Cooling, Inc.
                                          v.
                   Aquarius Condominium Owners Association, Inc.


                                   On Appeal from the
                    107th District Court of Cameron County, Texas
                      Trial Court Cause No. 2020-DCL-02114-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against the party

incurring same.

      We further order this decision certified below for observance.

March 17, 2022